Citation Nr: 1122299	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder to include secondary to hemorrhoids.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Philadelphia, Pennsylvania.  The case was certified to the Board by the Pittsburgh, Pennsylvania RO.  

In June 2008, the Veteran testified before a Decision Review Officer.  A transcript of that hearing is of record.

In June 2010, the Board denied the Veteran's claim for entitlement to service connection for a back disorder to include secondary to hemorrhoids.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the parties to the appeal filed a joint motion asking the Court to vacate and remand the Board's decision.  The Court granted the motion in February 2011.  The matter is now presented for the Board's further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the joint motion filed with the Court, the parties to the appeal agreed, in part, that the Board's June 2010 decision should be vacated because the Veteran's July 2009 VA examination was inadequate.  In so finding, it was noted that the VA examiner failed to discuss the likelihood that "some portion" of the Veteran's back condition "was the result of[,] or was caused by[,] his military service injuries."  In light of this finding by the parties to the joint motion, a new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule 
the Veteran for a VA orthopedic examination to be conducted by an orthopedic surgeon.  The claims folder and a copy of this REMAND are to be made available for the orthopedic surgeon to review.  

The orthopedic surgeon is to specifically address whether it is at least as likely as not (i.e., is there a 50/50 chance) that any of the Veteran's spine symptoms are related to service.  Mittleider v. West, 11 Vet. App. 181 (1998).  If it is at least as likely as not that any current spinal symptoms are related to the appellant's service they must be distinguished from those that are not due to service.  If no current spinal symptoms are related to service that opinion must be stated and explained in detail.  In addressing this opinion, the orthopedic surgeon must address the opinions of Edward W. Jew, III, M.D.  

The orthopedic surgeon is additionally asked to address whether it is at least as likely as not (i.e., is there a 50/50 chance) that the Veteran's spine disorders are proximately due to or have been aggravated by his service-connected hemorrhoid disorder.  38 C.F.R. § 3.310.

A complete rationale for any opinions expressed must be provided.  The orthopedic surgeon must provide a copy of their curriculum vitae with the report.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

4.  The AMC/RO must ensure that it is in complete compliance with the directives of this remand and the mandates of the February 2011 Joint Motion for Remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


